WATHEN, Chief Justice,
with whom CLIFFORD, Justice, joins, dissenting.
I respectfully dissent. Although the hearing officer used the phrase “maximum medical improvement,” he did so in the course of adopting a fact from a portion of the report of the medical examiner retained by the employer. The report could reasonably be understood as suggesting that the employee achieved an end result medically in 1984. I find no reason to assume that the doctor used the phrase in a restricted sense as a legal term of art, and in fact the hearing officer rejected that argument in denying the employee’s proposed findings of fact. When read in accord with its common sense meaning, the record in this case supports the decision. I would affirm.